Exhibit Contact: Media Relations Investor Relations Jeanmarie McFadden Suzanne Charnas 212-762-6901 212-761-3043 Morgan Stanley Reports Second Quarter Results Net Revenues of $5.4 Billion Reflect a Reduction of $2.3 Billion Due to Continued Improvement in Morgan Stanley’s Debt-Related Credit Spreads Net Loss from Continuing Operations Applicable to Morgan Stanley of $1.37 per Diluted Share Includes Negative Adjustments of $1.32 from Improvement in Morgan Stanley’s Debt-Related Credit Spreads and $0.74 from Repurchase of TARP Capital Delivered Strong Results in Investment Grade and Distressed Debt Trading and Investment Banking, Where Morgan Stanley Ranked #1 in Global Announced M&A; Achieved Solid Performance in Global Wealth Management Made Important Progress on Strategic Initiatives to Drive Growth, Including Closing on the Joint Venture with Smith Barney and Expanding Strategic Alliance with MUFG Raised $6.9 Billion Through Common Stock Offerings, Further Bolstering the Firm’s
